*840The defendant contends that the testimony of an eyewitness to the crime was not credible and that therefore his guilt was not proven beyond a reasonable doubt. We reject this contention. Credibility is a matter to be determined by the trier of the facts (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Parks, 41 NY2d 36, 47). Our review of the record leads us to conclude that the evidence adduced at the trial was sufficient in quantity and quality to support the verdict (see, People v Malizia, supra; cf. People v Restrepo, 93 AD2d 825; People v Fillion, 66 AD2d 932).
We reject the defendant’s contention that two instances of prosecutorial misconduct during the summation denied him a fair trial (see, People v Boute, 111 AD2d 398). Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.